DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claim amendment submitted on 08/16/2019 is acknowledged.
Claims 1-5 are pending.
Claims 3 and 4 are amended.
Claims 1-5 have been examined on the merits.

Priority
A claim is made for foreign priority under 35 U.S.C. 119(a)-(d) to foreign application KR10-2017-0021315 filed on 02/17/2017
This application, U.S. Application number 16/486592, is a national stage entry of International Application Number of PCT/KR2018/000507 filed on 01/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019
is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97, and has been considered by the examiner.

Drawings
The drawings submitted on 08/16/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a natural phenomenon) without significantly more. The following analysis of the claims is made for eligibility in accordance with their broadest reasonable interpretation.
Step 1: the claims are directed to a composition which is one of four categories of patent eligible subject matter (Step 1: Yes). 
Step 2A, Prong 1: the claims 1-3 recite a Podoviridae bacteriophage Pse-AEP-3 having the genomic sequence of SEQ. ID. NO:1, which is isolated from the nature. There is no indication in the specification that the claimed bacteriophage Pse-AEP-3 has any characteristics (structural or functional) that are different from its naturally occurring 
Step 2A, Prong 2:  It is noted that Claims 2 and 3 recite in the preamble the limitation “for preventing and treating a disease caused by Pseudomonas aeruginosa”. This limitation is directed to the intended uses of the claimed product. Given that Claims 1-3 are directed to a product, not a method of use, the judicial exception is not integrated into a practical application (Step 2A, Prong 2: No).     .
Step 2B: Claim 1 further recites the limitation that the claimed bacteriophage has an ability to kill bacterium Pseudomonas aeruginosa. However, this is an inherent feature of the naturally occurring bacteriophage. Thus, the claim 1 does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2 and 3 recite the limitation of the intended use, as indicated above. There is no indication in the specification that the bacteriophage applied for this intended use has any characteristics (structural or functional) that are different from its naturally occurring counterpart in the natural state. Thus, the claims 2 and 3 do not recite any additional elements that are sufficient to amount to significantly more than the JE (Step 2B: No).   
Therefore, Claims 1-3 are deemed to be patent ineligible.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is directed to a composition comprising Podoviridae bacteriophage Pse-AEP-3 or a method of using the claimed composition for preventing and treating Pseudomonas aeruginosa infection. Since the Podoviridae bacteriophage Pse-AEP-3 is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
Applicant states in the specification that the Podoviridae bacteriophage Pse-AEP-3 has been deposited at Korean Collection for Type Cultures under the accession number KCTC 13165BP. However, there is no indication in the specification as to public availability of the bacteriophage Pse-AEP-3. If it has been deposited at the KCTC under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number is required.  To satisfy the deposit requirement made herein,  the affidavit, declaration, or statement must state specifically that the Podoviridae bacteriophage strain Pse-AEP-3 has been deposited under the Budapest Treaty and that they will be available to the public under the conditions specified in 37 CFR 1.808.
If the deposit has NOT been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:                
 	(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) upon granting of the patent Podoviridae bacteriophage Pse-AEP-3 will be available to the public under the conditions specified in 37 CFR 1.808;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or decreasing the probability for developing an infection caused by Pseudomonas aeruginosa, does not reasonably provide enablement for a method for complete prevention of infection/disease caused by pathogenic strains of Pseudomonas aeruginosa (i.e. completely blocking the infection). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention the invention commensurate in the entire scope with these claims.  
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112 ¶ 1, the following factors enumerated In re Wands, 8 USPQ2d 1400, at 1404 (CAFC 1988) are considered: (1) the breadth of the claims, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the quantity of experimentation necessary.  While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered.
The breadth of the claims. Claims 2-5 are either directed to a method for treating or preventing an infection/disease caused by pathogenic P. aeruginosa, comprising a step of administering a composition comprising the bacteriophage Pse-AEP-3 to a subject, or directed to the composition comprising the bacteriophage used for treating or preventing the infection. The scope of the claims encompasses completely preventing/blocking infection of any P. aeruginosa pathogen. 
The amount of direction or guidance presented and the existence of working examples.  In the specification there are working examples (Examples 3-6), which are related to the reduction of abundances, treatment or prevention of the infection of pathogenic P. aeruginosa by using the bacteriophage Pse-AEP-3. Example 3 discloses that the bacteriophage Pse-AEP-3 cannot kill/inhibit all of the P. aeruginosa strains tested (killing/inhibiting 9 of the 10 tested strains). Example 4 discloses that the bacteriophage Pse-AEP-3 inhibits P. aeruginosa growth, but do not kill or inhibit all the P. aeruginosa cells (there is still OD600 0.1 of P. aeruginosa cells after a long incubation with the bacteriophage). These results indicate that bacteriophage Pse-AEP-3  cannot kill/inhibit all the pathogenic P. aeruginosa strains/cells, thus not being able to prevent or block all of the infection caused by P. aeruginosa pathogen.  The specification fails to provide any information regarding how to use the claimed method or claimed composition to reach a goal of complete prevention of the infection of P. aeruginosa. 
The state of prior art, and the predictability or unpredictability of the art.   The bacteriophage Pse-AEP-3 is a novel bacteriophage. There is no teaching or suggestion in the prior art, indicating that prevention of the infection of P. aeruginosa pathogen can be completely guaranteed after the administration with the bacteriophage Pse-AEP-3. 
The quantity of experimentation necessary.  It is not routine in the art to use a composition comprising the bacteriophage Pse-AEP-3 for complete prevention of the P. aeruginosa infection.  Neither the prior art nor disclosure of the specification shows that the infection could be completely prevented and wiped out in any subject. Therefore, in absence of some guidance as to how to completely prevent or block the infection of P. aeruginosa, one of skill in the art would have to carry out a large amount of experimentation to find which additional steps or additional compounds need to be included in the disclosed method, or how to modify the disclosed method, to reach the complete prevention of the infection.    
Therefore, Claims 2-5 are not enabled due to the lack of information and guidance with regard to how to use the bacteriophage Pse-AEP-3 for completely preventing the infection of P. aeruginosa. Neither the specification nor the prior art enable the entire scope of the claimed invention.

Conclusion
No claim is in condition for allowance.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653